McIlvaine, J.
The facts stated in the separate answers <of Loues and others, and denominated “ second defense,” -were intended by the pleader, no doubt, to constitute .a •.single defense, by way of estoppel, to the end that the ^plaintiff should not be allowed to prove the truth of the ¡allegation contained in his petition, namely, that the in.strument sued on was the personal or individual undertaking of the defendants. The estoppel is supposed to rest "in these facts: That the plaintiff and defendants being members and depositors of a banking corporation, which 'Lad become bankrupt, the plaintiff proved the claim sued .on against the bankrupt estate, and received a dividend thereon.
If this defense had no merit other than as an estoppel, the demurrer thereto should have been sustained. If, in truth, the instrument were the joint undertaking of the defendants, in their individual capacities, there is nothing in these facts which should estop the plaintiff from so averring and proving.
Whether the plaintiff' would be estopped by reason of the facts stated from denying the corporate existence of the Farmers’ Savings Society,” is a question upon which we ¡are not called for an opinion, as no such denial is contained in this record. It is enough now to say, that if this in*144strnment be, in truth and in fact, the individual contract of the defendants, as' partners under the firm name of “ Farmers’ Savings Bank,” and not .the contract of the Farmers’ Savings Society, however unjust or fraudulent,-■ as against the corporation and its creditors, the proof of the claim against the bankrupt estate may have been, it was not to the prejudice of the defendants as individual debtors of the plaintiff'; nor are they injured, in a legal sense, by proof of their individual liability.
The plaintiff'below, however, by his motion to separately state and number the defenses, regarded this part of the* answer as con tai nina; two defenses, to wit: a defense against the personal liability of the defendants by showing that they received the plaintiff’s money in their corporate capacity, and a defense by way of estoppel. If such defenses could be found in the matters so pleaded, they should have-been separately stated and numbered. Indeed, whenever the pleader intends to set up distinct defenses, they should-be separately stated and numbered, however defective such, defenses may be in point of fact: but when matter alleged by way of defense is wholly without merit, it should be stricken out as redundant or irrelevant. The rule requiring defenses to be separately stated and numbered, is intended to facilitate the formation of issues, either of law or-fact. But there is no propriety in joining issue upon-matters redundant or irrelevant. In our opinion, the allegations in the answer, supposed by the plaintiff to have-been pleaded as matter of estoppel, are wholly without merit as matter of defense, and -would have been stricken-out as redundant if a motion for that purpose had been-made. There was no error, therefore, to the prejudice of' the plaintiff, in overruling his motion to separately state and number his defenses.
When the question, whether the certificate of deposit sued on was issued by the defendants in their individual or iii their corporate capacity, comes on to be tried, the matter-here pleaded as an estoppel will be entitled to its due weight as an admission by the plaintiff against the claim made in-*145his petition. As matter of evidence, it will be pertinent; as matter of pleading, it is impertinent.
The sufficiency of the several pleadings may be regarded as put in issue by the demurrer to the reply.
The petition in the original action states a good cause of action against the defendants personally as joint promisors.
We have been in some doubt, whether the facts stated in the “ second defense ” should be regarded as new matter constituting a defense to the action, or as a statement of evidence whereby the allegations in the petition would be disproved. If the former, a good defense is stated. If the latter, the- answer is bad on general demurrer, and the plaintiff should have had judgment on his petition as upon default.
We are inclined, however, to hold the answer to be sufficient as containing a statement of new matter constituting a defense. It is true, the facts thus pleaded might have been given in evidence under a denial of the facts stated in the petition, and, as a general rule, matters which may be given in evidence under the general issue should not be specially pleaded. To this rule, however, there are some exceptions.
By pleading the facts stated in this answer an issue was tendered, which is much narrower than the general issue or au issue made by a general denial; and the issue thus tendered, no doubt, involved all the facts which were in dispute between the parties. The prime object in pleading is to narrow the controversy between the parties by joining issue only upon such material facts as are really in dispute.
It was alleged in the petition,-that the defendants had associated themselves together as bankers, under the name of the Farmers’ Savings Bank; that in such associated capacity, they had received the plaintiff’s money on deposit, and had, by their agent, issued the certificate sued on. These were material allegations. The defendants, in their answer, admit all these allegations, but aver that the asso*146ciation, so alleged, had been and was duly incorporated under the laws of the State of Ohio, by the name of the Farmers’ Savings Society; that such corporation was doing busiuess’under the name of the Farmers’ Savings Bank, and that said certificate of deposit was the corporate contract, agreement, and undertaking of said incorporated society. Now if these averments be true, the plaintiff certainly was not entitled to a judgment against the defendants as individuals; and, we think, an issue as to the truth of the averments was properly tendered by the answer.
This brings us to consider the sufficiency of the reply. The reply joined issue upon two allegations of fact stated in the answer.
1. It is denied, in the first clause of the reply, that the defendants and the plaintiff' were severally depositors in and members of the Farmers’ Savings Society, a body corporate, etc., as averred in the answer. This issue was wholly immaterial.
2. The second clause in the reply impliedly admits the corporate existence of the Farmers’ Savings Society, but denies that the instrument sued on was the corporate contract of the society. This, according to our construction of the answer, formed a material issue. Upon a finding of this issue for the plaintiff, he would have been entitled to judgment; as the defendants had admitted, by their second defense, their individual liability, in case it should not turn out that the certificate sued on was the corporate contract of the Farmers’ Savings Society.
For error, thei’efore, in sustaining the demurrer to the reply, the judgment of the common pleas court should be reversed; and the judgment of the district court should be reversed, for error, in affirming the judgment below.
In thus disposing of the case, we have not reached the question so laboriously discussed by counsel for the plaintiff in error, to wit: The constitutionality of the act of April 16, 1867, entitled “ an act to incorporate savings societies,” and of the acts of February 29, 1873, entitled “ an. ■act to incorporate savings and loan associations.” In the *147first place, tbe corporate existence of “ Tbe Farmers’ Savings Society ” is not denied in the record; and, in the second place, upon a mere denial of its corporate existence, the court would not assume that the fact of incorporation must have taken place, if at all, under a statute passed since the adoption of the present constitution, and void for want of compliance with its provisions. For aught known to the court, the incorporation of such society, by such name, might have taken place under the act of March 21, 1851, entitled “ an act to authorize free banking. On this point, however, it is enough to say, that banking institutions incorporated under the laws of Ohio, may have a legal corporate existence, without violation of the provisions of the present constitution.
Judgment below reversed, and cause remanded for new trial. >